Name: Commission Regulation (EEC) No 1655/80 of 27 June 1980 fixing the reference prices for pears for the period 1 July to 31 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/48 Official Journal of the European Communities 28 . 6 . 80 COMMISSION REGULATION (EEC) No 1655/80 of 27 June 1980 fixing the reference prices for pears for the period 1 July to 31 December 1980 whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying the specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July to 31 December 1980, the refer ­ ence price for pears, other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed before the begin ­ ning of each marketing year ; Whereas pears are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas pears harvested during a given crop year are marketed from June of one year to May of the following year ; whereas the quantities marketed in June are so small that there is no need to fix reference prices whereas, moreover, by reason of the accession of Greece to the Community from 1 January 1981 , reference prices cannot at present be fixed beyond the month of December 1980 ; whereas those applicable from January onwards will be laid down in due course ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the cost of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, to take variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ;  July :  August :  September :  October :  November :  December : 29-89 24-90 24-71 26-72 28-67 30-81 Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 140, 5. 6. 1980, p. 24.